Honorable Eugene T. Jenson Chambers County Attorney P. O. Box 10 Anahuac, Texas 77514
Re: Whether members of a Board of Navigation and Canal Commissioners are elected or appointed.
Dear Mr. Jenson:
You have requested our opinion regarding the proper method of selection of members of the Board of Navigation and Canal Commissioners of the Chambers-Liberty Counties Navigation District.
You state that the district was created in 1944 and until 1974 operated as a navigation district authorized by article 16, section 59 of the Texas Constitution. Commissioners were appointed. On December 6, 1974, the board voted to convert the district into a self-liquidating district operating under the provisions of Chapter 63 of the Texas Water Code, section63.039.
Pursuant to the statutory procedure, the board designated those sections of Chapter 63 under which the district proposed to operate, among them section 63.089. That section provides, in pertinent part:
  (a) An election shall be held in the district on the first Tuesday after the first Monday in November of each even numbered year to elect the three commissioners. However, the commissioners may, by adopting an order duly entered on the minutes, determine to hold the election on the first Tuesday after the first Monday in October of each even numbered year to elect the commissioners authorized by law.
Thus, since the Chambers-Liberty Counties Navigation District is now a self-liquidating navigation district operating under Chapter 63 of the Water Code, and hence subject to the provisions of section 63.089 thereof, members of its Board of Navigation and Canal Commissioners should be elected rather than appointed.
 SUMMARY
Members of the Board of Navigation and Canal Commissioners of the Chambers-Liberty Counties Navigation District should be elected in accordance with the provisions of section 63.089 of the Texas Water Code.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General